DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-9 and 15-20 in the reply filed on 25 October 2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  See MPEP § 818.01(a).
Claims 10-14 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 8, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 5, the claim recites the limitation “the flux tank and distillation tanks.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 8, the claim recites the limitation “the combined feedstock.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 16 and 17, the claims recite the limitation “the apparatus.”  There is insufficient antecedent basis for this limitation in the claims.
With respect to claim 19, the claim recites the limitation “the catalyst device.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohanty (US 2013/0317238).
With respect to claims 1, 2, 5, 6, 8, 15-17, and 20, Mohanty discloses a system for processing a decomposable feedstock (e.g., polymer), the system comprising a processing tank configured to receive the feedstock and having a field generator configured to generate an electromagnetic field within the processing tank at a target frequency to decompose the feedstock into a gaseous product (see Mohanty, paragraphs [0002] and [0014]).  The system may accommodate the mixing of liquid co-feeds such as acids, bases, and enzymes (see Mohanty, paragraph [0041]).  The system includes distillation columns (see Mohanty, Fig. 10A) which the person having ordinary skill in the art understands as (at least partially) performing the function of liquid separation by gas structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Allowable Subject Matter
Claims 3, 4, 7, 9, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Schippers (US 4826573), Ishii (US 2002/0141911), Wahdan (US 2013/0067800), Chen (US 2015/0259607), and Chalifoux (US 2021/0284920).  The references generally disclose the processing of material via the application of electromagnetic energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771